Case 1:20-cv-00306-JPB Document 6 Filed 02/05/20 Page 1 of 1

AO 440 (Rev. 12/09) Summons ina Civil Action (Page 2)

 

Civil Action No. 1:20-cv-0306

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, if any}

was received by me on (date) 01/29/2020

LISA RUEDE

 

fh I personally served the summons on the individual at (place) 458 E. Lake Court, Marietta, GA 30062

 

on (date) 01/29/2020 3 OF

 

© [left the summons at the individual’s residence or usual place of abode with (name}

, aperson of suitable age and discretion who resides there,

 

on (date)

1 Iserved the summons on (name of individual)

 

, and mailed a copy to the individual’s last known address; or

, who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On (date) ; or

 

[returned the summons unexecuted because

O Other (specify):

My fees are $ for travel and $

; or

 

for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: /7 50-2026

Server’s signature 7

DUANE DAY - PROCESS SERVER

Printed name and title

MLQ an ABC LEGAL COMPANY
2000 RIVEREDGE PKWY
ATLANTA, GA 30328

 

Additional information regarding attempted service, etc:

Server's address

#635926

 

 

 

 

 
